DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mase et al. JP 2011-020424 A (hereinafter “Mase”).
Regarding claim 1, Mase discloses a suction device comprising: 
a suction hole member (127) including a plurality of suction holes; 
a suction pump (132) connected to each of the plurality of suction holes, the suction pump configured to suction an air through the plurality of suction holes of the suction hole member to suction a suction target (1) to the suction hole member; and 

Regarding claim 4, wherein the suction state detector detects whether the plurality of suction holes is closed by the suction target (leading edge of the recording medium 1 is detected based on the detected pressure in chamber 121).
Regarding claim 5, wherein the suction hole member includes the plurality of suction holes in a vicinity of the end of the suction target having a standardized size (capable of conveying a standardized size, see also MPEP 2115 as material or article worked upon does not limit apparatus claims).
Regarding claim 6, a printer (FIG.1) comprising: the suction device according to claim 1; and a printing device (201) configured to print an image on the suction target suctioned to the suction hole member.
Regarding claim 7, further comprising circuitry (210) configured to: determine whether the suction target floats from the suction hole member based on a detection result of the suction state detector; and perform at least one of: 
stopping a printing operation to print the image on the suction target; notifying an occurrence of a suction failure; and 
increasing a suction force ([0021]) of the suction pump, 
on determination that the suction target floats from the suction hole member.

Regarding claim 9, further comprising circuitry (210) configured to: determine whether the suction target floats from the suction hole member based on a detection result of the suction state detector (para. [0031]); and perform at least one of: 
notifying an occurrence of a suction failure; and 
increasing a suction force ([0021))of the suction pump, 
on determination that the suction target floats from the suction hole member.
Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickman US 6,154,240 (hereinafter “Hickman”).
Regarding claim 1, Hickman discloses a suction device (1201) comprising: 
a suction hole member including a plurality of suction holes (1213); 
a suction pump (col. 4, lines 7-14) connected to each of the plurality of suction holes, the suction pump configured to suction an air through the plurality of suction holes of the suction hole member to suction a suction target (1105) to the suction hole member; and 
a suction state detector (2105, 2107, 3000) configured to detect a suction state of at least one of the plurality of suction holes (indicating whether 1213 is covered or uncovered) corresponding to an end of the suction target suctioned to the suction hole member.

Regarding claim 4, wherein the suction state detector detects whether the plurality of suction holes is closed by the suction target.
Regarding claim 5, wherein the suction hole member includes the plurality of suction holes in a vicinity of the end of the suction target having a standardized size (capable of conveying a standardized size, see also MPEP 2115 as material or article worked upon does not limit apparatus claims).
Regarding claim 6, a printer (1101) comprising: the suction device according to claim 1; and a printing device (ink-jet) configured to print an image on the suction target suctioned to the suction hole member.
Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuyama JP 2002-145478 A (hereinafter “Matsuyama”).
Regarding claim 1, Matsuyama discloses a suction device (2) comprising: 
a suction hole member including a plurality of suction holes (1213); 
a suction pump (5) connected to each of the plurality of suction holes, the suction pump configured to suction an air through the plurality of suction holes of the suction hole member to suction a suction target (S) to the suction hole member; and 
a suction state detector (sensor 4 for detecting pressure or flow velocity) configured to detect a suction state of at least one of the plurality of suction holes corresponding to an end of the suction target suctioned to the suction hole member.


Regarding claim 3, wherein the suction state detector is an air velocity sensor (“flow rate” or “flow velocity”) configured to detect a velocity of the air flowing through the plurality of suction holes.
Regarding claim 4, wherein the suction state detector detects whether the plurality of suction holes is closed (covered) by the suction target.
Regarding claim 5, wherein the suction hole member includes the plurality of suction holes in a vicinity of the end of the suction target having a standardized size (capable of conveying a standardized size, see also MPEP 2115 as material or article worked upon does not limit apparatus claims).
Regarding claim 6, a printer (FIG. 1) comprising: the suction device according to claim 1; and a printing device (1) configured to print an image on the suction target suctioned to the suction hole member.
Regarding claim 8, a conveyance device (FIG. 1) comprising: the suction device according to claim 1, and a conveyor (7) configured to convey the suction target along the suction hole member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Several references including Arredondo et al. US 10,322,904 and Ogawa JP 2012-030419 are also 102(a)(1) references for at least claim 1, 4, 5, 6 (Ogawa) and 8 (Arredondo).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.